Exhibit 10.1

ASSIGNMENT AND ASSUMPTION OF LEASE

This Assignment and Assumption of Lease (this “Agreement”) is made as of the
28th day of February, 2018 by and between NAVISTAR, INC., a Delaware corporation
having its principal address at 2701 Navistar Drive, Lisle, Illinois 60532
(“Assignor”) and FREIGHTCAR ALABAMA, LLC, a Delaware limited liability company,
having its principal office at FreightCar Alabama, LLC, c/o FreightCar America,
Inc., 2 North Riverside Plaza, Suite 1300, Chicago, Illinois 60606, Attn:
General Counsel (“Assignee”).

WITNESSETH:

WHEREAS, Teachers’ Retirement Systems of Alabama and Employees’ Retirement
System of Alabama (collectively, “Landlord”), and Assignor, as tenant, are
parties to that certain Industrial Facility Lease, dated as of September 29,
2011, as amended by an Amendment to Industrial Facility Lease and Consent to
Sublease dated as of February 19, 2013 (collectively, the “Lease”), pursuant to
which Assignor has leased from Landlord certain land and improvements located in
the City of Cherokee, County of Colbert and State of Alabama, commonly known as
1200 Haley Drive, Cherokee, Alabama, and more particularly described in the
Lease (the “Premises”). A memorandum of lease with respect to the Lease was
recorded in the land records of Colbert County, Alabama on October 25, 2011 in
Book 2011, Page 22555; and

WHEREAS, Assignor desires to assign all its right, title and interest in the
Lease to Assignee, and Assignee desires to accept such assignment, all in
accordance with this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties, Assignor and Assignee agree as follows:

1.        Assignor hereby assigns and transfers all its right, title and
interest in and to the Lease to Assignee to have and to hold the same from the
date hereof (the “Effective Date”), for all of the remainder of the term of the
Lease and any extensions thereof, subject to all the terms, covenants,
conditions and provisions therein contained. Assignor covenants and agrees that
Assignor shall pay all rents, additional rent and all other sums due and payable
under the Lease through the Effective Date.

2.        Assignee hereby accepts the foregoing assignment from Assignor and
hereby assumes and agrees to perform, from and after the Effective Date, all of
the terms, covenants, conditions and provisions of the Lease. From and after the
Effective Date, Assignee shall make all payments of rent, additional rent and
all other sums due under the Lease in accordance with the terms of the Lease.

3.        Assignor represents and warrants that, as of the date hereof, there
are no defaults of Assignor, as tenant under the Lease, or the Landlord under
the Lease and that there are no subleases of the Premises, except for the
Sublease dated February 19, 2013 as between Assignor and Assignee as amended by
the Amendment to Sublease and Grant of Purchase Option to Subtenant dated
March 11, 2013 the Second Amendment to Sublease and Consent to Sublease dated
effective as of October 1, 2014 and the Third Amendment to Sublease and Consent
to Sublease dated effective as of February 1, 2016 (collectively, the
“Sublease”).



--------------------------------------------------------------------------------

4.        Assignor and Assignee hereby agree that the Sublease shall terminate
as of the Effective Date pursuant to the terms thereof as if the Sublease
reached the Sublease Expiration Date. Assignor hereby represents and warrants
that, as of the date hereof, there are no defaults of Assignee, as subtenant,
under the Sublease, and Assignee hereby represents and warrants that, as of the
date hereof, there are no defaults of Assignor, as sublandlord, under the
Sublease. Assignor and Assignee hereby further represent and warrant that, to
their knowledge, no circumstance exists which, if left uncured, would result in
a default under the Sublease.

5.        Assignee hereby releases and discharges Assignor from any and all
obligations, claims, demands, causes of action or other liabilities arising from
and after the Effective Date out of or in connection with the Lease or the
Premises.

6.        This Agreement is subject to the terms and provisions of the Lease,
all of which are incorporated herein by this reference, except as explicitly set
forth to the contrary herein. Landlord agrees that, notwithstanding Section 11.5
of the Lease, Landlord shall release Tenant from liability under the Lease to
the extent first incurred or arising after the Effective Date. Landlord
represents and warrants that to Landlord’s knowledge, as of the date hereof,
there are no defaults of Assignor, as tenant, under the Lease, and, to
Landlord’s actual knowledge, no circumstance exists which, if left uncured,
would result in a default under the Lease. Landlord may treat Assignee as if
Assignee were originally a party to the Lease, including, without limitation, as
to all obligations arising prior to the Effective Date or with respect to events
occurring or conditions existing prior to such Effective Date and Assignee shall
be afforded such defenses as if originally the tenant party to the Lease.
Assignor, Assignee and Landlord further agree that Section 11.6 of the Lease,
which was added by the Amendment to Industrial Facility Lease and Consent to
Sublease dated as of February 19, 2013, is hereby deleted. Landlord hereby joins
this Agreement to consent to the aforesaid assignment of the Lease by Assignor
to Assignee and also joins to acknowledge and agree to the terms of this
Section 6.

7.        This Agreement may not be changed, modified, discharged or terminated
orally or in any other manner except for an agreement in writing signed by the
parties hereto or their respective successors and/or assigns.

8.        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their personal representatives, successors and assigns.

9.        This Agreement may be executed in several counterparts, each of which
shall be an original and all of which shall collectively constitute but one and
the same instrument.

10.        This Agreement shall be governed by the laws of the State of Alabama.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement as of the
date first above written.

 

ASSIGNOR:

NAVISTAR, INC., a Delaware corporation

 

By:         /s/ Scott F. Renier         Name:    Scott F. Renier

         Title:     Vice President, Business

Development and Strategy



--------------------------------------------------------------------------------

ASSIGNEE:

FREIGHTCAR ALABAMA, LLC, a Delaware limited liability company

 

By:           /s/ Matthew S. Kohnke           Name:    Matthew S. Kohnke

          Title:      Chief Financial Officer



--------------------------------------------------------------------------------

The aforesaid assignment and assumption by and between Assignor and Assignee is
hereby consented to by, and Landlord also joins for purposes of Section 6 above
as of the                  day of                         , 20        :

TEACHERS’ RETIREMENT SYSTEMS OF ALABAMA

an instrumentality of the State of Alabama

 

By:             /s/ David G. Bronner   Name:         David G. Bronner

  Title:           Chief Executive Officer

EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA,

an instrumentality of the State of Alabama

 

By:             /s/ David G. Bronner   Name:         David G. Bronner

  Title:           Chief Executive Officer



--------------------------------------------------------------------------------

State of Illinois

  

)

     

)

  

ss.:

County of DuPage

  

)

  

I, Ruth Ann Garcia, a Notary (name and style of officer) in and for said County
in said State, hereby certify that Scott F. Renier whose name as Vice President,
Business Development and Strategy of Navistar, Inc., is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he or she, as such officer and
with full authority, executed the same voluntarily for and as the act of said
corporation.

Given under my hand this 28th day of February, 2018.

 

(seal)

/s/ Ruth Ann Garcia Notary Public, DuPage County, Illinois My Commission
Expires: 2-7-21



--------------------------------------------------------------------------------

State of Illinois

  

)

     

)

  

ss.:

County of Cook

  

)

  

 

I, Vicki L. Prot, a Notary (name and style of officer) in and for said County in
said State, hereby certify that Matthew S. Kohnke whose name as CFO of
FreightCar America, Inc., is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he or she, as such officer and with full authority,
executed the same voluntarily for and as the act of said limited liability
company.

Given under my hand this 26th day of February, 2018.

 

(seal)

/s/ Vicki L. Prot Notary Public, Cook County, Illinois My Commission Expires:
July 3, 2018



--------------------------------------------------------------------------------

State of Alabama

  

)

     

)

  

ss.:

County of

  

)

  

I, Allison M. DeBoard, a Notary (name and style of officer) in and for said
County in said State, hereby certify that David G. Bronner whose name as CEO of
Employees’ Retirement Systems of Alabama, is signed to the foregoing instrument,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of the instrument, he or she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand this 26th day of Feburary, 2018.

 

(seal)

/s/ Allison M. DeBoard Notary Public, State at large County, Alabama My
Commission Expires: 12/17/18



--------------------------------------------------------------------------------

State of Alabama

  

)

     

)

  

ss.:

County of

  

)

  

I, Allison M. DeBoard, a Notary (name and style of officer) in and for said
County in said State, hereby certify that David G. Bronner whose name as CEO of
Teachers’ Retirement Systems of Alabama, is signed to the foregoing instrument,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of the instrument, he or she, as such officer and with full
authority, executed the same voluntarily for and as the act of said corporation.

Given under my hand this 26th day of Feburary, 2018.

 

(seal)

/s/ Allison M. DeBoard Notary Public, State at large County, Alabama My
Commission Expires: 12/17/18